Exhibit 10.12
2009 Sales Incentive Plan
Mike Tannourji
  Senior Vice President Sales


Objective:                                 Bookings growth
 Board Plan Over-Achievement






QUARTERLY INCENTIVE BONUS
 
· Achieve 100% Quarterly Board Plan
Bookings - OR - 100% of Board Plan YTD
at end of Quarter
 
 
 
 
$20,000/quarter
QUARTERLY RETENTION BONUS
 
· Achieve Quarterly Retention of
            High Value Clients  --  75%
 
$5,000/quarter
($20,000/year)
 
 
 
 
ANNUAL OVER ACHIEVEMENT
 
 
 
· Achieve Annual Board Plan but Less than Sales Plan
                  2% commission
· Achieve or Exceed Sales Plan
                  5% commission
 
 
 
Commission applies to all bookings in excess of Annual Board Plan
 
 
ANNUAL MANAGEMENT INCENTIVE PLAN ACHIEVEMENT
 
       Achieve Key Measures for 2009 per MIP
$25,000
 
TOTAL OPPORTUNITY
 
       Achieve all quarterly and annual targets
$125,000/year

** Sales and Board Plan Bookings based on subscription sales